DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 87, 99, 102 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Applicant claims that the club head is unfilled wherein paragraph 00189 notes that the club head is filled with a filler.  The club head being unfilled would be an incomplete invention according to the specification.  Appropriate correction required.
s 107, 110, and 111 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. The claim require that a stiffener 176 contact the back surface of the front portion at spaced-apart locations of the back surface of the front portion; however, the specification notes that a plurality of stiffeners 176 contact the back surface wherein each stiffener is at a spaced apart location (Also see Figure 19).  It is not seen how one stiffener can produced the arrangement set forth in Figure 19.  Therefore, the claim is considered not enabling.  For examination purposes, the claim will be interpreted as being a plurality of stiffeners being spaced apart.  
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 107-111 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
See the above regarding 35 U.S.C. 112(a) relating to enablement.  Claims 108 and 109 are rejected as being dependent from an indefinite claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 87-90, 96, 97, 99, 102-105, and 112 is/are rejected under 35 U.S.C. 103 as being unpatentable over Daraskavich et al. (USPN 10071291) in view of Wahl et al. (USPN 8088025).
	Regarding claim 87, Daraskavich et al. discloses an iron-type golf club head having a body 12, a rear fascia 14, and a stiffener 50.  The body has a heel portion, sole portion 18, toe portion 28, top-line portion 20, a front portion 16, and a rear portion wherein the rear portion has a rear opening and a sole bar.  The rear opening 40 extends from the sole bar up to the top-line portion and the front portion has a strike face and a back surface opposite the strike face.  The rear fascia is coupled to the rear portion of the body and covers the rear opening.  An internal cavity 42 is defined between the back surface of the front portion and the rear fascia and between the back surface of the front portion and the sole bar.  The stiffener is within the internal cavity in contact with the back surface of the front portion and a forward facing surface of the sole bar.  The stiffener is insertable through the rear opening before the rear fascia is coupled thereto and is positioned such that it is partially below a top surface of the sole bar (See Figure 4). It should be noted that the internal cavity is unfilled with any filler material.  Daraskavich et al. does not disclose the thickness of the front portion, COR, 
	Regarding claim 88, Daraskavic et al. discloses the total area of the rear opening being at least 800mm2 since a first area 70 of the rear opening is noted as being at least 800 mm2 (See Paragraph bridging columns 4 and 5 and Figure 6).
	Regarding claim 89, see the above regarding claim 88.
	Regarding claim 90, see the above regarding claim 90.
	Regarding claim 96, see the above regarding claim 87 relating to the thickness of the strike plate.  Daraskavich et al. does not disclose the material of the strike face.  Wahl et al. discloses a club head having a strike plate made of 4140 steel (See Column 9, lines 6 through 38).  One having ordinary skill in the art would have found it obvious to have a strike plate made of 4140 steel, as taught by Wahl et al., in order to provide high strength and toughness.

	Regarding claim 99, see the above regarding claim 87. In addition, Wahl et al. notes that materials such as titanium alloys can be used to construct parts of the club head (See Column 9, lines 42 through 50).
	Regarding claim 102, see the above regarding claim 99.
	Regarding claim 103, Daraskavich et al. discloses the stiffener contacting the back surface of the front portion at a toe side and heel side of the front portion (See Figure 7). 
	Regarding claim 104, see the above regarding claim 103.
	Regarding claim 105, see the above regarding claim 96.
 	Regarding claim 112, Daraskavick et al. discloses that the rear fascia can be made of materials such as polyamides, polyimide, polycarbonates, and polyurethanes (See Column 5, lines 47 through 59). Polyimides inherently have a density of 1.42, polyamides inherently have a density of 1.15, polycarbonates inherently have a density of about 1.2, and polyurethane inherently have a density of 0.87 to 1.4, all unmodified.  The density range set forth by the applicant would naturally occur from the use of the materials.
Claims 93 and 94 is/are rejected under 35 U.S.C. 103 as being unpatentable over the prior art applied to claim 87, above, in view of Hebreo et al. (USPN 10065088).
	Regarding claim 93, see the above regarding claim 87 with respect to the thickness of the strike plate.  The prior art applied to claim 87 above does not discloses the strike plate material being C300 alloy steel.  Hebreo et al. discloses a club head 
	Regarding claim 94, see the above regarding claim 87.  The strike plate dimension set forth by Wahl et al. imply that the strike plate thickness is variable.
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claim 104 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 103. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is 
Response to Arguments
Applicant’s arguments with respect to claim(s) s 87-90, 93, 94, 96, 97, 99, and 102-112 have been considered but are moot.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALVIN A HUNTER whose telephone number is (571)272-4411. The examiner can normally be reached on Monday through Friday from 7:30AM to 4:00PM Eastern Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim, can be reached at telephone number 571-272-4463. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/ALVIN A HUNTER/Primary Examiner, Art Unit 3711